The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                  SUMMARY
                                                              March 11, 2021

                                2021COA31

No. 19CA1132, Estate of Colby — Probate — Creditors’ Claims
— Manner of Presentation of Claims

     In this probate proceeding, the decedent’s will provides that

her primary residence, if not “claimed” by a family member, is to be

sold and the proceeds evenly distributed to her two daughters. The

appellant, one of the decedent’s daughters, contended that she

made a valid claim for the residence under the terms of the will.

The district court disagreed because the appellant’s demand did not

comply with section 15-12-804, C.R.S. 2020.

     A division of the court of appeals concludes that the district

court erred because section 15-12-804 applies only to a creditor’s

claim against an estate and does not apply to a devisee’s demand

for a devise under a will. Accordingly, the division reverses the
district court’s order approving the final settlement of the

decedent’s estate and remands for further proceedings.
COLORADO COURT OF APPEALS                                       2021COA31


Court of Appeals No. 19CA1132
Teller County District Court No. 18PR5
Honorable Scott Sells, Judge


In re the Estate of Carol Ann Colby, deceased.

Kathryn Gail Town-Statham,

Appellant,

v.

Kellie Marie Johnson, in her fiduciary capacity as Personal Representative,

Appellee.


                       ORDER REVERSED AND CASE
                       REMANDED WITH DIRECTIONS

                                  Division V
                        Opinion by JUDGE NAVARRO
                        J. Jones and Yun, JJ., concur

                         Announced March 11, 2021


The Law Office of Loren Randall & Associates LLC, Loren Randall, Denver,
Colorado, for Appellant

The Blattner Law Firm LLC, Lisa T. C. Blattner, Colorado Springs, Colorado, for
Appellee
¶1    Appellant, Kathryn Gail Town-Statham, challenges the district

 court’s order approving the final settlement of decedent Carol Ann

 Colby’s estate. Town1 is Colby’s daughter. Colby’s will provides

 that her primary residence, if not “claimed” by a family member, is

 to be sold and the proceeds evenly distributed to her two daughters.

 The district court decided that Town did not make a valid claim for

 the residence because her demand did not comply with section 15-

 12-804, C.R.S. 2020. We conclude that the court erred. As a

 matter of first impression, we hold that section 15-12-804 applies

 only to a creditor’s claim against an estate and does not apply to a

 devisee’s demand for a devise under a will. Accordingly, we reverse

 and remand for further proceedings.

                  I.    Facts and Procedural History

¶2    The following evidence was presented to the district court.

¶3    Colby died on January 18, 2018, and was survived by her two

 daughters (Town and Lisa Smith) and several grandchildren. Colby

 left a valid will naming her granddaughter, Kellie Marie Johnson, as

 “executor.” Colby’s will (the Will) devises specific personal property


 1With one exception, appellant uses only “Town” as her surname in
 her opening brief. So we will do the same.

                                    1
 to her children and grandchildren. The Will devises her primary

 residence somewhat differently. With respect to the residence, the

 Will provides as follows:

            VI. ADDITIONAL POWERS OF THE
            EXECUTOR . . . .

            My executor will have the power and authority
            to pay all debts in my name and pertaining to
            my home . . . , to pay all medical bills, to sell
            my home . . . (if not claimed by family).

            My home . . . , remaining assets, personal
            items and any property that are not claimed by
            children and grandchildren are to be sold by
            the Executor Kellie Johnson[;] she is to evenly
            distribute the remaining monies after financial
            obligations have been met with debts, funeral
            costs, selling fees and other financial
            obligations in my name to my daughters
            Kathryn Town-Statham and Lisa Smith if they
            survive me out right and free of trust.

 (Emphasis added.)

¶4    On February 12, 2018, Johnson applied for informal probate

 of the Will and informal appointment as personal representative.

 She also distributed copies of the Will to Town, Smith, and others.

¶5    Town later testified that, on February 27, 2018, she sent

 Johnson an email saying that she “wanted a fair share of the

 home.” But Johnson testified that she could not recall Town’s



                                    2
 claiming a share of the home’s value in that email. The email itself

 was not admitted into evidence, and the district court did not make

 a finding as to its contents. Sometime after this email, Johnson

 and Town’s attorney had a conversation in which Johnson was

 apparently informed that Town would be satisfied with receiving

 half of the house’s value plus an additional $10,000. Town also

 requested an appraisal of the residence. Johnson, however, did not

 consider any of those communications to be a “formal claim” for the

 home.

¶6    In March 2018, Johnson petitioned for formal probate of the

 Will and formal appointment as personal representative. She

 retained counsel. Shortly thereafter, Johnson’s attorney received a

 communication from Town claiming “half of what the house is

 worth.” Johnson’s attorney passed along this message to Johnson,

 but again Johnson did not consider it to be a “formal claim” for half

 of the home’s value.

¶7    In July 2018, Johnson was appointed as personal

 representative. At some point between August and November 2018,

 Smith (Johnson’s mother) delivered a written request for the




                                   3
 residence to Johnson’s attorney. No one disputes that Smith’s

 request was a claim for the residence.

¶8    On November 27, 2018, Johnson filed a petition for final

 settlement of Colby’s estate. According to the petition, Smith would

 receive the residence, and Town would receive two items of Colby’s

 personal property. In February 2019, Town filed an objection to the

 will and inventory. Additionally, Town filed three motions to set

 aside the Will and probate the estate under the laws of intestacy.

 Town did not make a demand for Colby’s residence in any of those

 motions. Those motions were denied for Town’s failure to

 prosecute.

¶9    The district court set a hearing on Town’s February 2019

 objection. After receiving the evidence discussed above, the court

 consulted section 15-12-804, which governs claims by creditors of

 an estate. The court concluded that Town had failed to comply with

 section 15-12-804 because she presented her “purported claim” for

 Colby’s residence (or a share of it) to Johnson in February 2018,

 which was before Johnson had been appointed as personal

 representative. The court also decided that Town had not complied

 with the Will’s terms, but the only reason the court gave for this


                                   4
  decision was Town’s failure to make a “valid claim” under the

  statute. The court thus concluded that only Smith had validly

  claimed Colby’s home.

¶ 10   The court thereafter granted Johnson’s petition for final

  settlement of Colby’s estate.

                 II.   The District Court Erred by Applying
                          the Creditor Claims Provisions

¶ 11   We agree with Town that the district court erred by applying

  section 15-12-804 to her alleged claim for Colby’s residence

  because that provision does not apply to distributions to

  beneficiaries under a will.2

            A.     Standard of Review and Pertinent Principles

¶ 12   We review de novo the district court’s legal conclusions,

  including its interpretation of the probate statutes and the Will.

  See Sandstead-Corona v. Sandstead, 2018 CO 26, ¶ 38; Oldham v.

  Pedrie, 2015 COA 95, ¶¶ 9-10.




  2 We say Town’s “alleged claim” because, as we will explain, we
  must remand this case to the district court to determine the precise
  contents of the communications between the parties and their
  attorneys, as well as whether those communications constituted a
  “claim” under the Will.

                                     5
¶ 13   Our task in construing a statute is to ascertain and give effect

  to the intent of the General Assembly. People v. Dinkel, 2013 COA

  19, ¶ 6. In determining legislative intent, our review begins with the

  statute’s plain language. Id. at ¶ 7. We look to the statutory design

  as a whole, giving effect to the language of each provision and

  harmonizing apparent conflicts where possible. Id. In doing so, we

  read statutory words and phrases in context and construe them

  according to their common usage. Id. If the statute is clear and

  unambiguous, we need not engage in further analysis. Id.

¶ 14   This case requires us to consider sections of the Colorado

  Probate Code, §§ 15-10-101 to 15-17-103, C.R.S. 2020, which must

  be construed liberally to promote a speedy and efficient system for

  settling a decedent’s estate and making distribution to their

  successors. § 15-10-102(2)(c), C.R.S. 2020; Oldham, ¶ 10. Because

  the Colorado Probate Code is adapted from the Uniform Probate

  Code (UPC), we can also consider the decisions of courts from other

  jurisdictions that have adopted the UPC. § 15-10-102(1)-(2)(e)

  (“This code shall be . . . applied . . . [t]o make uniform the law

  among various jurisdictions.”); § 15-16-928, C.R.S. 2020; cf. People

  in Interest of G.C.M.M., 2020 COA 152, ¶ 26 (“[W]e look to guidance


                                      6
  provided by other states because, if a statute has been adopted

  from a uniform law, it should be construed to bring uniformity to

  the law in the various states that adopt it.”).

¶ 15   Part 8 of Article 12 of Title 15 is titled “Creditors’ Claims” and

  includes section 15-12-803, C.R.S. 2020. That section is a

  “nonclaim statute” and sets forth time limits for “creditors” to

  present “claims” against a decedent’s estate. § 15-12-803. Claims

  that are not timely presented are barred against, among others, the

  estate, the personal representative, and “the heirs and devisees of

  the decedent.” § 15-12-803(1)(a), (2).

¶ 16   Section 15-12-804 lays out the manner of presentation of

  claims. As relevant here, a claim may be presented by delivering a

  written statement of the claim to the court-appointed personal

  representative. § 15-12-804(1)(b). If this method is selected, a

  claim is not validly presented unless delivered after the personal

  representative has been appointed. § 15-12-804(2). The personal

  representative’s knowledge that a creditor could bring a claim is not

  a valid substitute for proper presentment of a written claim.

  § 15-12-804(3). A claim must contain a request or demand for

  payment and provide sufficient information to allow the personal


                                     7
  representative to investigate and respond to the claim.

  § 15-12-804(4).

¶ 17   With some exceptions not relevant here, “‘[c]laims’” in this

  context “includes liabilities of the decedent . . . whether arising in

  contract, in tort, or otherwise, and liabilities of the estate which

  arise at or after the death of the decedent . . . including funeral

  expenses and expenses of administration.” § 15-10-201(8), C.R.S.

  2020. “Creditor” is not defined, but it is clear that the “UPC

  equates the term ‘creditor’ with one who holds a claim against the

  estate.” Martel v. Stafford, 603 A.2d 345, 348 (Vt. 1991).

                             B.   Preservation

¶ 18   To reiterate, Town contends that the district court erred by

  applying the statutory provisions related to a creditor’s claim

  against an estate because they are inapplicable to her purported

  demands for Colby’s residence. Johnson says that Town did not

  preserve this claim because Town asked the court to interpret those

  statutory provisions broadly and to apply them here.

¶ 19   At the hearing, Town’s counsel explained that the “Probate

  Code gives the deadline for creditors to file” but “we’re not talking

  about a creditor claim in this case.” He argued that, in the context


                                     8
  of the Will, “claims should be interpreted more broadly than just the

  Probate Code.” Counsel noted that the Will does not outline a

  format or a deadline for a beneficiary to claim property under the

  Will, and counsel asked the court to interpret the Will broadly to

  effect Colby’s wishes. In particular, counsel asked the court to

  interpret the Will to permit a beneficiary’s claim made “even

  pre-appointment of the personal representative” because “[i]t

  doesn’t say, ‘once someone is appointed that they can make a

  claim.’” Town’s counsel argued that Town made a claim for the

  house to the person named in the Will as the estate’s executor and

  who was later appointed as personal representative (Johnson).

¶ 20   Based on the above, we conclude that Town adequately

  preserved her contention that the statutory provisions related to a

  creditor’s claim against an estate are inapplicable to her purported

  demands for Colby’s residence. Rather than asking the district

  court to apply those provisions, Town asked the court to interpret

  the Will as permitting the informal procedure by which she allegedly

  claimed the house.




                                    9
             C.      Section 15-12-804 Does Not Apply Here

¶ 21   We conclude that the district court erred by applying section

  15-12-804 because Town did not present a claim against the estate.

  Instead, in her role as a beneficiary and devisee, she ostensibly

  made a demand for a devise under the Will.

¶ 22   “Beneficiary” as it relates to a beneficiary designated in a

  “governing instrument” includes a “devisee”; “[g]overning

  instrument” includes a will. § 15-10-201(5), (22). “Devisee” means

  “a person designated in a will to receive a devise.” § 15-10-201(13).

  “Devise,” when used as a noun, “means a testamentary disposition

  of real or personal property,” and, when used as a verb, “means to

  dispose of real or personal property by will.” § 15-10-201(12).

  “Property” means “both real and personal property or any interest

  therein and anything that may be the subject of ownership.”

  § 15-10-201(42).

¶ 23   Under these definitions, Town, as a member of Colby’s family

  who could claim the property, is a devisee of Colby’s primary

  residence and allegedly demanded the devise or a share of it. Cf.

  Laymon v. Minn. Premier Props., LLC, 913 N.W.2d 449, 454 (Minn.

  2018) (Nothing in the statute “suggests that devisees of residuary


                                    10
  property are treated any differently from specific or general

  devisees.”) (footnote omitted). That is, Town did not assert a claim

  as envisioned by the nonclaim statutes, including section

  15-12-804.

¶ 24   As courts in other UPC states have recognized,

             non-claim statutes apply only to claims
             against the estate of a decedent which, if
             allowed, would reduce the corpus of the estate
             or the amount of property which would
             otherwise be subject to division or distribution
             among the heirs of an intestate decedent or the
             legatees and devisees of a testate decedent.

  Estate of Powers, 552 N.W.2d 785, 787 (N.D. 1996). In other words,

  “the assertion of rights as a beneficiary under the terms of a will is

  not regarded as a claim against an estate.” Steen & Berg Co. v.

  Berg, 713 N.W.2d 87, 90 (N.D. 2006); see Matter of Estate of

  Pallister, 770 P.2d 494, 495 (Kan. Ct. App. 1989) (recognizing that

  “an assertion of rights under the terms of a will cannot be regarded

  as a claim against an estate”); O’Connor v. Immele, 43 N.W.2d 649,

  651 (N.D. 1950) (“The claim of a beneficiary . . . is not a claim

  against the estate of the testator but a claim of a property right in

  that estate, which is itself subject to claims against the estate.”).




                                     11
¶ 25   Accordingly, sections 15-12-803 and 15-12-804 do not apply

  to Town’s alleged demand for the house or an interest therein. See

  Estate of Gardner, 845 P.2d 1247, 1252 (N.M. Ct. App. 1992)

  (holding that New Mexico’s analogous creditor claims statutes did

  not govern devisees’ challenge to distribution of estate property).

  Indeed, a division of this court in Murphy v. Glenn, 964 P.2d 581,

  583-84 (Colo. App. 1998), declined to apply section 15-12-803 to a

  dispute brought by alleged devisees over the distribution of assets

  under a will. The division concluded that “[a] will contest, or a

  dispute over the distribution of [an] estate, is not a claim against

  the estate as contemplated by [section] 15-12-803.” Id.

¶ 26   Johnson argues that Murphy is distinguishable because the

  dispute there concerned whether the decedent owned the subject

  property at the time of death. Johnson is mistaken. In Murphy, the

  decedent plainly owned the subject property at the time of her

  death, and the question presented was whether the putative

  devisees were entitled to receive the property under the decedent’s

  first will. See id. Likewise here, there is no dispute that Colby

  owned the residence at issue at her death. The dispute is whether




                                    12
  Johnson properly distributed the residence. Murphy, therefore, is

  on point.

¶ 27   In sum, we hold that neither section 15-12-803 nor section

  15-12-804 applies to a devisee’s demand for distribution of a devise

  under a will.3

              D.   The Will Governs Demands for the Residence

¶ 28   Having determined that section 15-12-804 is inapplicable, we

  further conclude the terms of the Will govern demands for Colby’s

  residence.

¶ 29   To repeat, the Will says that Colby’s primary residence “[if] not

  claimed by children and grandchildren [is] to be sold by Executor

  Kellie Johnson [and] she is to evenly distribute the remaining

  monies . . . to my daughters . . . .” The Will does not define “claim”




  3 We note that a devisee’s assertion of a claim as defined in the
  Colorado Probate Code — such as payment for funeral expenses
  and expenses of administration — is governed by sections
  15-12-803 and 15-12-804, C.R.S. 2020. In that scenario, the
  devisee would be a creditor with respect to that particular claim.
  We also note that a devisee’s right to recover property improperly
  distributed is time limited. A devisee’s right to do so is barred at
  the later of the following: three years after the decedent’s death, or
  one year after distribution of the property. § 15-12-1006, C.R.S.
  2020.

                                    13
  or give guidance as to how the children and grandchildren are

  supposed to make such a claim.

¶ 30   When construing a will, the controlling consideration is the

  testator’s intent; that intent prevails if it is not prohibited by law or

  public policy. Heinneman v. Colo. Coll., 150 Colo. 515, 521, 374

  P.2d 695, 698 (1962); Estate of Lewis, 93 P.3d 605, 607 (Colo. App.

  2004). Determination of intent should be made from the language

  of the will itself. Lewis, 93 P.3d at 607. When the meaning of the

  testator’s words is plain and unambiguous, the testator’s intent is

  easily determined and must be effectuated. Estate of Paulsen, 113

  Colo. 373, 379, 158 P.2d 186, 189 (1945). In cases of ambiguity,

  nontechnical terms are to be given their ordinary meanings. Id.

¶ 31   The dispute here turns on the meaning of “claim” in the Will.

  When used as a verb, a “claim” ordinarily means “to ask for[,]

  especially as a right.” Merriam-Webster Dictionary,

  https://perma.cc/RUV8-KCDQ. When used as a noun, a “claim”

  refers to “a demand for something due or believed to be due.” Id.

  Considering the term’s ordinary meaning, we conclude that “claim”

  under the Will means to ask for Colby’s residence as a right or a

  demand for the residence as due under the Will’s terms.


                                     14
¶ 32     Bolstering our conclusion is the fact that the Will does not

  provide a procedure for asserting a claim or specify what form a

  claim must take. Had Colby intended for a claim to be more formal

  or specific, presumably she would have said so. See Heinneman,

  150 Colo. at 520, 374 P.2d at 697 (“[C]ourts will not re-write a will

  or insert words not placed therein by the testator.”).

¶ 33     The record reveals at least three possible claims by Town for

  Colby’s residence:

        The February 2018 email to Johnson in which Town allegedly

         requested all or half of the value of the residence.

        The conversation between Johnson and Town’s attorney’s

         regarding Town’s desire for half the value of the residence and

         an appraisal.

        The conversation between Johnson’s attorney and Town in

         which Town allegedly requested “half of what the [residence]

         was worth.”

  While Johnson did not consider these to be formal claims, the

  question is whether they constituted a “claim” under the ordinary

  meaning of the term. Because the district court ended its analysis

  after concluding that the communications did not satisfy section

                                      15
  15-12-804, we must remand for the court to determine whether, in

  light of the ordinary meaning of “claim,” any or all of these

  communications were valid claims under the Will. As part of this

  determination, the court must ascertain the content of the

  communications. To the extent the court finds that Town asked for

  only the residence’s value or partial value — as opposed to the

  residence itself — the court must decide whether Colby intended

  such a request to qualify as a valid claim under the Will. The court,

  in its discretion, may take additional evidence.

¶ 34   If the court determines that Town made a valid claim, the

  court must then ascertain Colby’s intent regarding what must occur

  when two or more claims are made under the Will.

            III.   Remaining Contentions and Attorney Fees

¶ 35   Town contends that Johnson breached her fiduciary duty by

  failing to recognize Town’s request for the residence. We do not

  address this issue because the record does not show that Town

  presented it to the district court and requested a ruling. See Est. of

  Stevenson v. Hollywood Bar & Cafe, Inc., 832 P.2d 718, 721 n.5

  (Colo. 1992) (“Arguments never presented to, considered or ruled




                                    16
  upon by a trial court may not be raised for the first time on

  appeal.”).

¶ 36   After Town missed the deadline for filing her opening brief,

  Johnson moved to dismiss the appeal and for attorney fees and

  costs. This court later accepted Town’s opening brief filed out of

  time and denied Johnson’s motion to dismiss. This court deferred

  ruling on the motion for attorney fees and costs and directed

  Johnson to address her argument for fees and costs in the answer

  brief. Although Johnson requested attorney fees in the answer

  brief, she did not explain why she is entitled to them. Therefore, we

  deny her request. See C.A.R. 39.1 (“[T]he principal brief of the party

  claiming attorney fees must include a specific request, and explain

  the legal and factual basis, for an award of attorney fees.”).

¶ 37   Similarly, because Town did not request attorney fees in the

  opening brief, we deny her request made in the reply brief. See id.

                             IV.   Conclusion

¶ 38   The order approving the final settlement of Colby’s estate is

  reversed, and the case is remanded for further proceedings

  consistent with this opinion.

       JUDGE J. JONES and JUDGE YUN concur.


                                    17